DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 11, 2022.  As directed by the amendment: claim 21 has been amended.  Thus, claims 11-57 are presently pending in this application with claims 11-20 and 39-54 presently withdrawn.
	
	Response to Arguments
Applicant’s arguments, see pg. 13, filed April 11, 2022, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicants amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim appears to encompass a condition in which an error would nearly always be present as the claim is drawn to an error being present when a force value is lower than another force value of a corresponding pump cycle.  Additionally, it is not understood what is meant by “corresponding pump cycle”.  A review of Applicant’s specification (published application paragraph 195) discloses that an error is present if the maximum force does not exceed the minimum force by a certain threshold.  For examination purposes, this interpretation was used. 
Claims 29-30 are also rejected by virtue of being dependent on claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 31, 33-35, 37, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5935099) in view of Olsen (US 5695473) and in further view of Green (US 20050214129).
	Regarding claim 21, Peterson discloses a device for delivering a beneficial agent to a user (fig. 1), comprising: a cassette (104 in fig. 1) including a cassette housing (106 in fig. 1) with a fluid reservoir defined therein (108 in fig. 1), the cassette housing having a cassette base region (see below); a delivery tube fluidly coupled with the fluid reservoir (110 on fig. 1); a pump (102 in fig. 1) including a pump housing (120 in fig. 1) containing a pump assembly (140 in fig. 2) having a fluid drive component (144 in fig. 2), the pump housing having a receiving region to receive the cassette base region (see below), the fluid drive component disposed proximate the receiving region (fig. 2); a contact force sensor (186b in fig. 4) in communication with the delivery tube and arranged to measure a force or pressure in the delivery tube (5:66-6:7); and one or more processors in communication with the contact force sensor to receive data representing the measured force or pressure from the contact force sensor (182 in fig. 4; 6:14-16), determine a maximum force value corresponding to a baseline maximum force value (44:42-45 discloses a “predetermined level”), obtain subsequent force values from the contact force sensor during each subsequent pumping cycle (6:4-7), and determine an occlusion is present if one or more of the subsequent force values exceed the baseline maximum force value by a threshold amount (44:39-45 discloses that the processor determines there is an occlusion if the sensor data is at or above the baseline amount). 

    PNG
    media_image1.png
    483
    550
    media_image1.png
    Greyscale

Peterson discloses the contact force sensor can be embodied as a piezo resistive sensor (6:4-8) and it would be assumed that the sensor would be placed in a position so that it would be physically engaged with the tube.  However, Peterson does not explicitly teach or disclose the contact force sensor being position in the receiving region of the pump. Additionally, Peterson does not teach or disclose the maximum force value is detected by the contact force sensor during an initial pumping cycle.
Olsen is directed towards a substantially similar pump (fig. 2) having a receiving region (see below) to receive a cassette base region (see below).  Olsen further discloses that the receiving region of the pump housing comprises a contact force sensor (sensors 42/44 in fig. 3; 5:48-52 discloses that the sensors are contact force sensors and an example is a piezoresistive sensor).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the contact force sensor to be located in the receiving region of the pump housing to contact the tube, as taught by Olsen, for the purpose of accurately detecting pressure within the tube. 

    PNG
    media_image2.png
    407
    575
    media_image2.png
    Greyscale

Greene teaches a pumping device (fig. 1) which has a pressure sensor (46 in fig. 1) and a processor (30 in fig. 1) which uses the pressure sensor data to calculate stroke volume and compares the volume to a threshold value (paragraph 46).  Greene further teaches that the threshold value is determined during an initial pump cycle (paragraph 46 discloses the value is determined experimentally which is equated to an initial pumping cycle as the experiments on the pump would be done initially).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Peterson so that the baseline force value is detected by the contact force sensor during an initial pumping cycle.  One of ordinary skill in the art would recognize the benefits of obtaining this maximum force value experimentally during an initial pumping cycle since Greene teaches that data can vary from pump to pump (paragraph 46).
Regarding claim 23, in the modified device of Peterson, Peterson discloses the threshold amount is about 10% of the baseline maximum force value (44:39-45 discloses the processor detects an occlusion if the value is at or above the baseline value indicating that it is configured to detect an occlusion if the force value is at least 10% greater than the baseline).
Regarding claim 31, in the modified device of Peterson, Peterson discloses a duration of each pumping cycle is determined at least in part by a flow rate of the fluid drive component (the examiner notes that the claim is drawn to a device which merely needs to have the claimed capability and not a method; the device of Peterson is functionally capable of being operated so that the duration of a pumping cycle depends on the flow rate).
Regarding claim 33, in the modified device of Peterson, Peterson discloses the one or more processors is further configured to stop the fluid drive component when the occlusion is determined to be present (44:42-45).
Regarding claim 34, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson further discloses a display operatively coupled to the one or more processors (126 in fig. 4).  However, modified Peterson does not teach or disclose the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present.
Olsen teaches a similar device (fig. 2) having a display (60 in fig. 2) and a processor (50 in fig. 1).  Olsen further teaches the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present (12:66-13:2).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Peterson so that the one or more processors is further configured to display an error signal on the display when the occlusion is determined to be present, as taught by Olsen for the purpose of ensuring the user is notified in the event of an occlusion.
Regarding claim 35, in the modified device of Peterson, Peterson discloses the contact force sensor consists of a single contact force sensor (the downstream occlusion sensor is disclosed as a piezo resistive sensor indicating that only a single sensor is used for the downstream occlusion sensor in 6:4-8).
Regarding claim 37, in the modified device of Peterson, Peterson discloses a beneficial agent contained in the fluid reservoir (2:2-9 discloses the pump provides fluid to a patient for therapy indicating that the reservoir contains a beneficial agent).
Regarding claim 56, in the modified device of Peterson, Peterson discloses the one or more processors are further configured to determine a subsequent maximum force value within the delivery tube during each subsequent pumping cycle (the processor of Peterson is functionally capable of using the pressure sensor to detect a maximum force value during a subsequent pumping cycle since the pressure sensors are equipped to measure pressure). 
Regarding claim 57, in the modified device of Peterson, Peterson discloses the one or more processors are further configured to determine engagement of the delivery tube with the fluid drive component upon the cassette base region being received by the receiving region of the pump housing (38:8-27 discloses sensing an appropriate pressure which would be indicative of the tube being engaged with the drive component).
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Pekkarinen (US 5935099).
Regarding claim 22, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more processors is further configured to: determine a subsequent maximum force value during the subsequent pumping cycle, and adjust the baseline maximum force value to the subsequent maximum force value if the subsequent maximum force value is less than the baseline maximum force value.
Pekkarinen teaches an infusion pump (fig. 1) which has a processor (28 in fig. 2) and a contact force sensor (24 and 26 in fig. 2).  Pekkarinen further teaches the processor is configured to determine a subsequent maximum force value during the subsequent pumping cycle (3:1-12), and adjust the baseline maximum force value to the subsequent maximum force value if the subsequent maximum force value is less than the baseline maximum force value (3:1-12 discloses that during a subsequent pumping cycle, the processor determines the baseline maximum force for that specific tubing and adjusts the maximum force regardless of the previous baseline maximum force). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson so that it is further configured to: determine a subsequent maximum force value during the subsequent pumping cycle, and adjust the baseline maximum force value to the subsequent maximum force value if the subsequent maximum force value is less than the baseline maximum force value, as taught by Pekkarinen to eliminate variations in tubing position, thickness, diameter and shape (3:21-24).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Pekkarinen and in further view of Kawahara (US 4882575).
Regarding claim 24, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more processors is further configured to: determine a local maximum force value during an initial pump revolution of each pump cycle, the local maximum force corresponding to a baseline local maximum force value, obtain a subsequent local force maximum during each subsequent pump revolution of each pump cycle, and determine an occlusion is present if one or more of the subsequent local force maxima exceeds the baseline local maximum force value by a local threshold amount.
As discussed above, Pekkarinen teaches an infusion pump (fig. 1) which has a processor (28 in fig. 2) and a contact force sensor (24 and 26 in fig. 2).  Pekkarinen further teaches the one or more processors is further configured to: determine a local maximum force value during an initial pump revolution of each pump cycle (3:1-12), the local maximum force corresponding to a baseline local maximum force value (3:13-14), obtain a subsequent local force maximum (3:14-17), and determine an occlusion is present if one or more of the subsequent local force maxima exceeds the baseline local maximum force value by a local threshold amount (3:14-17).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson to be configured determine a local maximum force value during an initial pump revolution of each pump cycle, the local maximum force corresponding to a baseline local maximum force value, obtain a subsequent local force maximums, and determine an occlusion is present if one or more of the subsequent local force maxima exceeds the baseline local maximum force value by a local threshold amount, as taught by Pekkarinen for the purpose of eliminating variations in the tubing position, thickness, diameter, and shape (3:22-24).
However, modified Peterson remains silent regarding obtaining a subsequent local force maximum during each pump revolution of each pump cycle. 
Kawahara teaches an infusion device (fig. 1) having a pump (4 in fig. 1) and a force contact sensor (7 in fig. 1).  Kawahara further discloses obtaining a local force maximum during each pump revolution of each pump cycle (4:34-41).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the modified device of Peterson so that the processor obtains local force data during each pump revolution of each pump cycle for the purpose of quickly identifying if an occlusion is present.
Regarding claim 25, modified Peterson teaches all of the claimed limitations set forth in claims 21 and 24, as discussed above.  Pekkarinen teaches that the local threshold amount is a predetermined amount relative to the baseline local maximum force value (3:14-17).  However, modified Peterson does not explicitly teach or disclose the local threshold amount is about 13% of the baseline local maximum force value.
It appears that the modified device of Peterson would operate equally well with the claimed local threshold amount.  Further, Applicant has not disclosed that the claimed local threshold amount solves any stated problem or is for any particular purpose, indicating simply that the claimed range “can be chosen for example and without limitation within a range of 13% to 55%” (paragraph 196 of published application).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Peterson to have the local threshold amount is about 13% of the baseline local maximum force value because it appears to be an arbitrary design consideration which fails to patentably distinguish over Smith et al.
Regarding claim 26, in the modified device of Peterson, Pekkarinen discloses the one or more processors is further configured to determine the local maximum force value of each pump cycle when a flow rate of the fluid drive component is above a threshold flow rate (3:1-12 discloses that the processor determines the local maximum force value regardless of flow rate).
Regarding claim 27, in the modified device of Peterson, Pekkarinen discloses the threshold flow rate is 10 mL/hr (3:1-12 discloses that the processor always determines the local maximum force value at the start of pump activation which would include a condition where the flow rate is above 10 ml/hr).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Natwick (US 5055001).
Regarding claim 32, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson further discloses a motor operatively coupled to the fluid drive component (156 in fig. 2).  However, modified Peterson does not teach or disclose a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor; wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine each pump revolution from the rotational position sensor.
Natwick teaches a pump for delivering fluid to a patient (figs. 1 and 2) which has a motor (146 in fig. 4) and a processor (282 in fig. 23).  Natwick further teaches a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor (176 in fig. 14; 19:1-3); wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine each pump revolution from the rotational position sensor (19:59-66).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Peterson to include a rotational position sensor operatively coupled to the motor to determine a rotational position of the motor; wherein the one or more processors is further operatively coupled to the rotational position sensor and further configured to determine each pump revolution from the rotational position sensor, as taught by Natwick for the purpose of ensuring the prescribed volume of fluid is delivered (19:59-66).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Tachibana (US 20040073161).
Regarding claim 36, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the one or more processors is further configured to apply a four-sample moving average filter to the data representing the measured force or pressure from the contact force sensor.
Tachibana teaches an infusion pump for delivering fluid to a patient (fig. 1) which is configured to apply a four-sample moving average filter to the data representing the measured force or pressure from a sensor (paragraph 87 discloses using 16 samples which would include four samples).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the processor of modified Peterson to be configured to apply a four-sample moving average filter to the data representing the measured force or pressure from the contact force sensor.  This modification would provide more accurate data in the event of an incorrect pressure reading.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Rise (US 6227203).
Regarding claim 38, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above, but does not teach or disclose the beneficial agent comprises one or more of levodopa and carbidopa.
Rise teaches that levodopa is the main medicament used to treat Parkinson’s disease (1:34-35).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the beneficial agent of the modified device of Peterson to be levodopa for the purpose of providing effective therapy to a patient with Parkinson’s disease, as taught by Rise.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Olsen and in further view of Greene, as applied to claim 21 above, and further in view of Thompson (US 20090053085).
Regarding claim 55, modified Peterson teaches all of the claimed limitations set forth in claim 21, as discussed above.  Peterson discloses that the contact force sensor comprises a piezo resistive sensor (6:7-8) but does not teach or disclose the contact force sensor further comprises a strain gauge disposed proximate the receiving region.
Thompson teaches a device (fig. 7) having a pump (16 in fig. 7) with a receiving region (14 in fig. 7) and a cassette (12 in fig. 7) having a tubing (52 in fig. 7).  Thompson further teaches a contact force sensor to sense pressure within the tubing (84 in fig. 7; paragraph 35) which is proximate the receiving region (fig. 7).  Thompson teaches that the contact force sensor can be a strain gauge or a piezo resistive sensor (paragraph 35).  Accordingly, the prior art references teach that it is known that piezo resistive sensors and strain gauges are elements that are functional equivalents for sensing pressure of the tubing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted a piezo resistive sensor for a strain gauge proximate to the receiving region. The substitution would have resulted in an equivalent sensor to detect occlusions in the tubing. 
Allowable Subject Matter
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, using the interpretation set forth above for the 112(b) rejection, the closest piece of art is Pekkarinen which fails to teach or disclose the processor being configured to indicate an error if the maximum force does not exceed the minimum force by a certain threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783